DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amjaour et al (hereafter Amjaour).
As to Claim 1, Amjaour discloses a method of making a cis-cyclobutane-1,2-dicarboxylic acid monomer (Supplemental Material pg. 2, Para 2) comprising:
a.	melting trans-cinnamic acid (pg. 24. Col 2, para 3; Supplemental Material pg. 2, Para 2); 
b. 	dissolving trans-cinnamic acid from step a in an organic solvent to form a trans-cinnamic acid solution (pg. 214, Col 2, Para 3; Supplemental Material pg. 2, Para 2); 

d.	 irradiating the slurry from step c with a UV irritation source to photodimerize beta-trans-cinnamic acid and form cis-cyclobutane-1,2-dicarboxylic acid (pg. 215, Col 2, para 4; Supplemental Material pg. 2, Para 2).
As to Claim 2, Amjaour discloses the method of claim 1, wherein melting is done between 134 and 240 degrees Celsius in step a (pg. 214, Col 2, para 3; Supplemental Material pg. 2, Para 2). 
As to Claim 3, Amjaour discloses the method of claim 1, wherein the organic solvent is selected from the group consisting of dimethylformamide in step b (pg. 214, Col 2, para 3; Supplemental Material pg. 2, Para 2). 
As to Claim 4, Amjaour discloses the method of claim 1, wherein dissolving trans-cinnamic acid in the organic solvent comprises heating the trans-cinnamic acid in the organic solvent (Supplemental Material pg. 2, Para 2, 'sonicating'). 
As to Claim 5, Amjaour discloses the method of claim 1, wherein dissolving trans-cinnamic acid in the organic solvent comprises sonicating the trans-cinnamic acid in the organic solvent (Supplemental Material pg. 2, Para 2). 
As to Claim 6, Amjaour method of claim 1, further comprising filtering the trans-cinnamic acid solution between steps b and c to avoid formation of a-trans-cinnamic acid (Supplemental Material pg. 2, Para 2). 
As to Claim 7, Amjaour discloses the method of claim 1, wherein the poor solvent is selected from the group consisting of ice water (pg. 215, Col 1, para 1; Supplemental Material pg. 2, Para 2). 
As to Claim 8, Amjaour discloses the method of claim 1, wherein the poor has a temperature lower than 15-25 degrees Celsius (pg. 215, Col 1, para 1; Supplemental Material pg. 2, Para 2 'ice water'). 
As to Claim 9, Amjaour discloses the method of claim 1, wherein mixing the trans-cinnamic acid solution into the poor solvent in step c comprises adding the solution dropwise to the ice water and stirring (Supplemental Material pg. 2, Para 2). 
As to Claim 10, Amjaour discloses the method of claim 1, wherein mixing the trans-cinnamic acid solution into the poor solvent in step c comprises adding the solution directly to the poor solvent (pg. 215, Col 1, para 1; Supplemental Material pg. 2, Para 2). 
As to Claim 11, Amjaour discloses the method of claim 1, wherein mixing the trans-cinnamic acid solution into the poor solvent comprises injection with an injection device (Supplemental Material pg. 2, Para 2). 
As to Claim 12, Amjaour discloses the method of claim 1, wherein mixing the trans-cinnamic acid solution into the poor solvent avoids formation of a-trans-cinnamic acid (pg. 215, Col 1, para 1). 
As to Claim 13, Amjaour discloses the method of claim 1, further comprising precipitating the P-trans-cinnamic acid in crystal form as part of step c (pg. 215, Col 1, para 4). 
As to Claim 14, Amjaour discloses the method of claim 1, wherein irradiating the slurry as part of step d comprises applying a UV irritation source pg. 215, Col 1, para 4; Supplemental Material pg. 2, Para 2).
As to Claim 15, Amjaour discloses the method of claim 1, irradiating the slurry as part of step dis done for at least 15 minutes (Supplemental Material pg. 2, Para 2). 
As to Claim 16, Amjaour discloses the method of claim 14, wherein the UV irritation source is selected from the group consisting of blacklight (pg. 215, Col 1, para 4). 
As to Claim 17, Amjaour discloses the method of claim 1, further comprising cleaning the cis-cyclobutrane-1,2- dicarboxylic acid (pg. 215, Col 1, para 4 'washed with ethanol'). 
As to Claim 18, Amjaour discloses the method of claim 1, wherein the trans-cinnamic acid has head-to-head packing (pg. 215, Col 1, para 2, Scheme 1). 
As to Claim 19, Amjaour discloses the method of claim 1, wherein the cis-cyclobutrane-1,2-dicarboxylic acid is recovered as trans­cinnamic acid after heating above 250 degree Celsius (pg. 216, Col 2, para 1; pg. 217, Scheme 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622